Citation Nr: 0832258	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbar spine degenerative joint disease, and a rating in 
excess of 10 percent for associated radiculopathy.




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966, and from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

In August 2003, the RO held that a 20 percent disability 
rating was warranted for the veteran's service-connected 
lumbar spine degenerative joint disease.  In March 2006, the 
RO held that a separate disability of 10 percent was 
warranted for left lower extremity radiculopathy, effective 
June 10, 2003.

In November 2005 and October 2006, the Board remanded the 
matter for additional evidentiary development.  

The veteran appealed the increased rating issues to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in May 2008, the Court granted a joint motion for 
remand.  The case is properly before the Board for 
readjudication.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences symptoms of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  




CONCLUSION OF LAW

Criteria for a 40 percent rating for intervertebral disc 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40, 4.45, 4.59, 4.71 
(2007), 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2003, December 2005, March 2006, 
and November 2006, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claim 
for an increased rating, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores; however, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  

Finally, in the March 2006 letter, the veteran was notified 
that, depending on the disability involved, a rating from 0 
to 100 percent would be assigned and that VA uses a schedule 
for rating disabilities.  Previously, in the April 2004 
Statement of the Case (SOC), as well as in other SOCs, the 
veteran was provided with a copy of the relevant diagnostic 
codes (Diagnostic Codes 5292, 5293, 5295 located in 38 C.F.R. 
§ 4.71a).  Further, the veteran has been represented by 
experienced counsel throughout this appeal process and has 
had a meaningful opportunity to assist in development of his 
claim.  Thus, the veteran was accordingly made well aware of 
the requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial April 2003 notice was given prior to 
the appealed AOJ decision, dated in August 2003.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks a rating in excess of 20 percent for his 
service-connected lumbar spine degenerative joint disease and 
an initial rating in excess of 10 percent for left lower 
extremity radiculopathy.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Recently, in Hart v. 
Mansfield, 21 Vet.App. 505 (2007), however, the Court held 
that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

In this case, the veteran alleges entitlement to an increased 
disability rating for his lumbar spine disability.  He argues 
that an increased disability rating is warranted due to 
numbness in his feet; cold sensation in the left leg; 
excruciating pain after walking a 100 yards or standing for 
two or three minutes; sleep difficulties due to pain; and 
severe muscle cramps in the left hip muscles, thigh, calf, 
and upper ankle.  

The veteran is currently assigned a 20 percent rating for his 
back disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, for painful motion in the lumbar spine.  A higher 
rating of 40 percent may be assigned upon a finding of severe 
limitation of motion in the lumbar spine.

At the time the veteran filed his claim, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, allowed for the assignment of a 40 
percent rating when there was evidence of lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing of irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5293, also allowed for the 
assignment of ratings higher than 20 percent.  Specifically, 
a 40 percent rating is assigned when there is evidence of 
severe intervertebral disc syndrome characterized by 
recurrent attacks with only intermittent relief; a 60 percent 
rating required the showing of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy and characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.....................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
..........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted, prior to June 10, 2003, the veteran's lumbar spine 
disability was awarded a 20 percent disability rating for 
degenerative joint disease.  As of June 10, 2003, the RO held 
that the veteran's lumbar spine disability warranted separate 
disability ratings for his orthopedic and neurological 
manifestations.  Accordingly, a 20 percent rating was 
continued for the degenerative joint disease and a separate 
10 percent rating was assigned for the left lower extremity 
radiculopathy.

Throughout the pendency of this appeal the veteran was 
afforded several VA examinations.  Upon VA examination in 
June 2003, the veteran's spine appeared normal, except for a 
mild flattening of the lumbar lordosis.  Range of motion 
testing demonstrated forward flexion to 75 degrees; extension 
to 15 degrees; right lateral bending to 15 degrees; and left 
lateral bending to 12 degrees.  Painful motion was only 
exhibited on left lateral bending at 12 degrees.  Repetitive 
motion did not decrease flexion.  There was no evidence of 
muscle spasm, weakness, postural abnormalities, or fixed 
deformities.  Upon neurological evaluation, sensation was 
intact except for decreased light touch sensation in the left 
great toe.  Muscle strength and mass were within normal 
limits.  Deep tendon reflexes were 2+ in the knees and 
ankles.  X-rays demonstrated a minimal increase in L5-S1 
spondylolisthesis since August 1998, similar facet sclerosis, 
and possible L5 pars defects.  He was diagnosed as having 
spondylolisthesis and spondylolyisis at L5-S1 with bilateral 
neural foraminal narrowing but no spinal stenosis and 
degenerative changes of the lumbar spine, including facet 
hypertrophy.  

VA treatment records indicate that the veteran underwent a 
neurological evaluation in August 2003.  At that time, 
sensation was intact, with appreciation for touch and 
pinprick, over all four extremities, but was subjectively 
decreased in the left lower extremity.  Deep tendon reflexes 
were 2+ bilaterally.  There as no evidence of paraspinal 
spasm or tenderness in the back.  The veteran's gait was 
normal and he was able to walk on his heels and toes.  
Although the neurological examination did not reveal any 
objective neurological deficit, the examiner's impression was 
low back pain and left-sided sciatica secondary to 
degenerative disc disease at L5-S1 associated with 
spondylolisthesis.  

Upon VA examination in January 2006 VA examination, the 
veteran ambulated with a normal gait and was able to walk on 
his toes.  He was not able to walk on his heels due to back 
pain.  There was mild tenderness over the lumbar paraspinal 
area, but no palpable muscle spasm.  Forward flexion was to 
70 degrees, limited by pain.  Extension was to 30 degrees, 
limited by pain.  Left lateral flexion was to 20 degrees, 
limited by pain.  Right lateral flexion was to 40 degrees, 
with minimal pain.  Rotation, bilaterally, was to 45 degrees, 
with no pain.  Bilateral lower extremities revealed full 
motor strength and 2+ deep tendon reflexes.  At rest, he 
exhibited decreased sensation across the dorsum and sole of 
the left foot.  With repetitive activity, he experienced an 
increase of decreased sensation in the right foot and ankle 
as well.  X-rays demonstrated marked degenerative changes and 
grade I and II spondylolisthesis at L5-S1;  mild degenerative 
changes elsewhere in the lumbar spine; and mild compression 
of L1.  December 2005 MRI results demonstrated T12-L1 mild to 
moderate right paracentral disc protrusion; L1-2 mild right 
postero-lateral disc bulge; L2-3 minor postero-lateral disc 
bulging slightly more to the left side; L3-4 mild diffuse 
leftward disc bulge; L4-5 slight annular bulge; and L5-S1 
moderate spondylolisthesis at the lumbosacral junction with 
severe degenerative disc disease and probable pars intra-
articularis defects; also moderate bilateral foraminal 
stenosis.  He was diagnosed as having degenerative disc 
disease with spondylolisthesis L5-S1 and radiculopathy.  With 
repetitive activity, the examiner opined that he was likely 
to have an increase of flare-ups, with pain, numbness, 
decreased endurance, and a loss of range of motion with pain 
being the primary symptom.  Loss of range of motion was 
likely to include another loss of 30 degrees.  His back 
problems significantly limited his employability as a truck 
driver.  

Upon VA examination in December 2006, he ambulated with a 
normal gait and was able to walk on his toes.  He was not 
able to walk on his heels due to back pain.  There was mild 
tenderness over the lumbar paraspinal area, but no palpable 
muscle spasm.  Forward flexion was to 70 degrees.  Extension 
was to 20 degrees.  Lateral flexion, bilaterally, was to 20 
degrees.  Lateral rotation, bilaterally, was to 40 degrees.  
Pain only began at the endpoints of the range of motion.  
With repetitive bending, the veteran began to experience 
numbness in his legs and worsening pain throughout all 
motions.  Examination of his lower extremities demonstrated 
full motor strength and 2+ deep tendon reflexes.  There was 
decreased sensation across the plantar and dorsum up to the 
midfoot bilaterally.  Negative straight leg raise 
bilaterally.  A May 2006 EMG demonstrated mild peripheral 
polyneuropathy.  X-rays demonstrated marked degenerative 
changes and grade I to II spondylolisthesis at L5-S1 and mild 
degenerative changes.  The examiner remarked that 
subjectively the veteran's condition had slightly worsened 
since his last examination.  With repetitive activity there 
was likely to be an increase in pain, stiffness, lack of 
endurance, and strength, but no loss of coordination.  The 
loss of range of motion with an acute flare-up was likely 
include another 30 degrees of loss of flexion and another 5 
to 10 degrees of right and left lateral flexion and rotation.  

The Board notes that the veteran was initially rated under 
Diagnostic Code 5292 for his spondylolisthesis with 
degenerative joint disease for the lumbar spine.  He is not, 
however, entitled to a rating in excess of 20 percent under 
those criteria, as there is no evidence of severe limitation 
of motion as contemplated under the code.  Additionally, he 
is not entitled to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity under Diagnostic 
Code 8520.  The veteran's complaints have included pain, loss 
of sensation, and numbness, however, there is no objective 
evidence of paralysis as required for a higher, 20 percent 
rating.  Thus, the Board has considered other applicable 
rating criteria in an effort to maximize the veteran's rating 
for his service-connected lumbar spine disability.  

A review of the medical evidence reveals that the rating 
criteria extant at the time of the veteran's initial claim 
are far more favorable to the veteran than the current 
criteria.  Specifically, there is no evidence of the veteran 
having incapacitating episodes of lumbar spine symptoms 
having a total duration of at least two weeks to even allow 
for the assignment of a 20 percent rating using the 2002 
criteria, nor is there evidence of ankylosis (freezing of the 
spine in one position) of the lumbar spine so as to allow for 
the assignment of a 40 percent rating under current criteria.  
As such, there is no avenue for assignment of a rating higher 
than the veteran's current rating other than those criteria 
in effect at the time the veteran filed his claim for an 
increased rating in November 2001.  As such, the Board's 
discussion will be limited to the earlier, more favorable 
rating criteria. 

Given the evidence as outlined above, the Board finds that 
the veteran has a history of persistent symptoms affecting 
his ability to move his low back.  He has daily pain, limited 
motion, and there is a history of neurological findings 
associated with his low back disorder.  The veteran, however, 
does not have significant neurological manifestations of his 
back pain.  But, when resolving all reasonable doubt in favor 
of the veteran, the Board finds that the veteran's symptoms 
are most analogous to those of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Accordingly, criteria for assignment of a 40 percent rating 
under Diagnostic Code 5293 have been met.  The Board finds 
that this is the most advantageous schedular rating available 
for assignment, and it reflects consideration of both the 
orthopedic and neurological manifestations of the veteran's 
disability.  

The Board acknowledges that the veteran has had periods when 
his symptoms were less severe than currently.  In an effort 
to allow for the greatest degree of stability of the 
disability evaluation as per 38 C.F.R. § 3.344(a), however, 
the Board finds that the assignment of the more favorable 40 
percent evaluation should be assigned for the entire period 
in question.

The veteran is not entitled to a rating in excess of 40 
percent for his service-connected lumbar spine disability as 
his symptoms are not analogous to those associated with 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc with little intermittent relief.  
Additionally, the veteran does not have unfavorable ankylosis 
of the entire thoracolumbar spine or incapacitating episodes 
sufficient to warrant the assignment of a greater than 40 
percent evaluation under those criteria which became 
effective September 26, 2003, nor has the veteran contended 
otherwise.  Thus, a rating in excess of 40 percent is denied.  

The Board has also considered whether staged ratings are 
appropriate per Hart, but finds that they are not appropriate 
under these circumstances.  

Extraschedular considerations

The veteran does not assert that he is totally unemployable 
because of his service-connected back disability, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
his back disability.  The veteran has, however, asserted that 
he is no longer able to be specifically employed as a semi 
truck driver due to his back disability.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
service-connected back disability, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A 40 percent rating for intervertebral disc syndrome is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


